Citation Nr: 1503605	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  13-28 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for asbestos related disease of mild pleural thickening.  


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1954 to October 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2014, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is in the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the instant case a new VA examination is warranted as the evidence is unclear as to whether the findings pertaining to the Veteran's Forced Vital Capacity (FVC) and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) are due to his service-connected asbestos related disease of mild pleural thickening or his nonservice-connected disabilities.  

A May 2011 private spirometry report shows the FVC ranged from 26 percent to 35 percent.  Private medical records received in May 2012 from Johns Hopkins Medicine include notations indicating that pulmonary function tests (PFTs) show the FVC was approximately 56 percent on November 9, 2010 and 36 percent on April 25, 2012.  VA progress notes dated on April 25, 2012 show that PFTs conducted the same day indicated a worsening of restriction that was very severe and due to diaphragm weakness and was not asbestos related.  In September 2012 VA records show that the Veteran's April 2012 PFTs are suggestive of a neuromuscular diaphragmatic neuropathy secondary to diabetes mellitus.  Private medical records in December 2014 show that spirometry tests were normal, there was moderate restriction, and moderately impaired diffusion capacity.  The private examiner, Dr. M.D., noted that he would order inspiratory and expiratory films to determine whether there was diaphragmatic weakness; however to date these tests have not been added to the file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include any recent tests conducted by Dr. M.D.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  

2. Afterwards, schedule the Veteran for a VA examination to determine the current manifestations and severity of his service-connected asbestos related disease of mild pleural thickening.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests must be accomplished, to include PFTs.  

The examiner is asked to address the following:
(a) Whether the PFT findings are due to the Veteran's service-connected asbestos related disease of mild pleural thickening or due to a nonservice-connected disability.
(b) If the PFT findings are due in part to nonservice-connected disability, the examiner should address whether the effects solely from the service-connected asbestos related disease of mild pleural thickening can be separated out (to include PFT findings), and if so, what those effects are.
(c) Which PFT findings are best representative of the Veteran's impairment caused by the asbestos related disease of mild pleural thickening (i.e., FVC, FEV-1/FVC, or DLCO (SB)).  
(d) The Veteran's maximum exercise capacity and the degree of impairment due to the service-connected asbestos related disease of mild pleural thickening.  

In rendering the opinion the examiner should consider the following: VA progress notes in April 2012 and September 2012 that show the PFTs are due to diaphragm weakness and diaphragmatic neuropathy secondary to diabetes mellitus as well as the private examiner's opinion (Dr. M.D.) that inspiratory and expiratory films were needed to determine whether there was diaphragmatic weakness.  

A complete rationale for all opinions expressed must be given.  If the examiner is unable to provide an opinion he or she should explain why.  

3. After completing the indicated development, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the AOJ should furnish the Veteran and his attorney a fully responsive SSOC and afford them reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




